Citation Nr: 0531485	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung disorder 
characterized as asbestosis of the lungs, to include as 
secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active service from November 1952 to 
June 1956.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.

In January 2004, the Board remanded the case for additional 
development.  The case now is before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  There is no competent medical evidence showing the 
veteran has a lung disorder (to include asbestosis) related 
to service or in-service exposure to asbestosis.


CONCLUSION OF LAW

Claimed lung disorder characterized as asbestosis of the 
lungs was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) was enacted and became 
effective.  This law describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  VA also 
revised the regulations effective November 9, 2000.  See 66 
Fed. Reg. at 45,620-32 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
The veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  In 
compliance with the Board's January 2004 remand, in an April 
2004 letter, VA informed the appellant of the provisions of 
the VCAA and the information that the appellant needed to 
provide in support of his claim.  In the April 2004 letter, 
the RO also asked the appellant to furnish the names and 
addresses of health care providers, who had treated him, and 
to sign authorizations for release of such information.  In a 
June 2004 response, the veteran replied that VA already had 
information regarding where he contacted asbestos in the 
Navy, identified health care providers, provided a signed VA 
Form 21-4142 for release of records, and submitted duplicate 
service medical records and a copy of all the defendants in 
an asbestosis lawsuit.  Private treatment records from the 
health care providers identified on his VA Form 21-4142 have 
been associated with the record, except for those requested 
from Dr. Lyon, who responded that he had no record.    The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  Counts 
v. Brown, 6 Vet. App. 473, 477 (1994).  The veteran was 
afforded VA examinations in May 2002 and May 2004, and the 
examiners provided the requested nexus opinions.  Service 
personnel and medical records, private treatment records, VA 
examination reports, and various physician and lay statements 
have been associated with the claims file.  The claim was 
readjudicated and a supplemental statement of the case (SSOC) 
was issued in March 2004.  In the September 2001 and April 
2004 VCAA and various duty to assist letters, a rating 
decision, a Board remand, a statement of the case, and an 
SSOC, and their cover letters, VA notified the veteran of 
what information it had received and what information he 
needed to establish entitlement to service connection.  Given 
the foregoing, the Board finds that VA has substantially 
complied with the Board's January 2004 remand with regard to 
the issue discussed in this decision.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

A letter basically complying with the VCAA notice 
requirements was sent to the appellant, in September 2001, 
prior to issuance of the initial AOJ decision.  It is 
debatable, however, whether the fourth element of the notice 
requirements was met by that letter.  But, as noted above, 
the United States Court of Appeals for Veterans Claims 
(Court) held that the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  In the April 2004 VCAA 
letter, VA asked the veteran to let VA know if there was any 
other evidence or information that he thought would support 
his appeal, adding that, if the evidence was in his 
possession, to send it to VA.  Although a portion of the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notices provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  Mayfield, 19 Vet. App. at 123-29 
(2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  Where a veteran who 
served for ninety days or more during a period of war (or 
during peacetime service after December 31, 1946) develops 
certain chronic diseases, such as bronchiectasis, to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b). 

As of June 9, 1998, the Board observes that 38 C.F.R. § 3.300 
bars service connection for disabilities claimed to be due to 
a veteran's use of tobacco products during service.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

The veteran claims that he has asbestosis as a result of in-
service exposure to asbestos.

The veteran's service medical and personnel records reflect 
that the veteran served aboard the USS Benner as a seaman and 
a boatswain's mate, duties which presuppose the possibility 
of exposure to asbestos.  An August 2001 private evaluation 
by R. R. S., M.D. also shows a reported history of exposure 
to asbestos-containing products both in the Navy and after 
service discharge.  Dr. R. R. S. indicated that the veteran 
worked in poorly ventilated areas around asbestos-related 
products all his life.  Based on the veteran's occupational 
history, pulmonary function tests (PFTs), and x-ray evidence 
of interstitial irregular opacities, bilateral pleural 
thickening, and pleural plaques, Dr. R. R. S. diagnosed him 
with asbestosis.  In an October 2002 statement, Dr. R. R. S. 
indicated that he had followed the veteran periodically with 
x-rays that are compatible with asbestosis.  But an attached 
October 2000 computed tomography (CT) scan of the chest 
revealed no evidence of interstitial lung disease and only a 
benign appearing area of mild focal pleural thickening and 
thus a diagnosis of asbestosis was not given.

At a May 2002 VA respiratory examination, the examiner 
related that, based on a review of the claims file, the 
veteran was diagnosed in 2001 after he underwent an 
evaluation through a private pulmonologist via lawyers for a 
class action lawsuit for exposure to asbestos due to an 
extensive occupational history of such exposure, including 
working for several machine and fabrication shops and as a 
general laborer.  But the examiner noted that the veteran's 
initial exposure to asbestos was in the Navy.  The veteran 
denied any chronic sputum production, coughing, hemoptysis, 
treatment or need for oxygen and stated that he had not been 
incapacitated, requiring bedrest or the chronic treatment by 
a physician for lung disease.  He complained of intermittent 
wheezing over the past six years but he had not been 
diagnosed as asthmatic.  On examination, the veteran's lungs 
were clear to auscultation and without rales, rhonchi, or 
wheezes or pleural rubs.  X-rays and a CT scan of the chest 
showed no radiographic evidence of any pulmonary disease or 
asbestosis.  The veteran did have a mild restrictive 
ventilatory impairment with a mild reduction in diffusing 
capacity by PFTs and an extensive history of asbestos 
exposure beginning in the Navy.  Therefore, the examiner 
concluded that, in the absence of radiographic evidence of 
pleural plaque, pulmonary fibrosis, and interstitial lung 
disease, the veteran did not have asbestosis.

Similarly, the May 2004 VA examiner, after a review of the 
claims file and an examination of the veteran, determined 
that the veteran did not have asbestosis.   In support, he 
noted that spirogram findings were normal with no evidence or 
suggestion of obstructive or restrictive disease; that a high 
resolution CT scan of the chest revealed no pleural plaques, 
calcification, nodules, masses or infiltrates in the lungs 
and thus no evidence of asbestosis.  The diagnosis was 
history of asbestos exposure, both during and after military 
service, currently without any physical or radiographic 
evidence of asbestosis.  

The Board concludes that, based on the recent VA medical 
opinions, service connection for a lung disorder is not 
warranted.  VA concedes that the veteran was exposed to 
asbestos in service and, as Dr. R. R. S. indicated, he had 
continued occupational exposure.  Even though private 
treatment records list asbestosis as a diagnosis, more recent 
VA examinations and CT scans clearly indicate that the 
veteran does not have a lung disorder to include asbestosis.  
Asbestosis is not common, and "asbestosis" is a disorder 
subject to frequent overdiagnosis.  The private physician 
statements opining that the veteran has asbestosis were based 
on the veteran's self-reported history, PFTs, and plain X-ray 
results.  The initial investigation into the possibility of 
asbestosis began with a June 2000 chest x-ray, upon which 
Piedmont Radiologic Associates did a B-reading in July 2001.  
Their reading indicated interstitial changes in the mid and 
lower lung zones on both sides, consisting of irregular 
linear opacities, and pleural thickening, bilaterally, which 
findings were felt to be consistent with asbestosis.  But a 
high resolution CT scan done in October 2000 that was not 
read by Piedmont Radiologic Associates showed no evidence of 
interstitial lung disease and a small area of mild focal 
pleural thickening in the anterolateral aspect of the left 
lower chest.  Also as part of a class action lawsuit, Dr. R. 
R. S. examined the veteran in August 2001, which examination 
was benign, particularly his chest examination.  Dr. R. R. S. 
interpreted the veteran's PFT results as consistent with 
moderate restrictive ventilatory impairment and based on the 
July 2001 B-reading of the June 2000 chest x-rays he 
diagnosed the veteran with asbestosis.  But Dr. R. R. S. made 
no mention of the contrary findings shown on the October 2000 
CT scan.  Neither physician reviewed the veteran's service 
medical records.  The Board finds that the private 
physicians' statements are not definitive opinions as to the 
question of whether the veteran has asbestosis.  The Board is 
not bound to accept medical opinions or conclusions, which 
are based on a history supplied by the veteran, where that 
history is unsupported by the medical evidence.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993).

The Court has found that the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, the Board finds that the private physicians' 
statements diagnosing asbestosis due to in-service exposure 
to asbestos to be unpersuasive since their basis appears to 
be based on the assertions made by the veteran, PFTs, and 
plain chest X-rays, while ignoring more probative CT scan and 
benign physical examination findings.  

In contrast, the Board finds the May 2002 and May 2004 VA 
medical opinions more persuasive.  The VA examiners, not only 
reviewed the claims file, performed thorough examinations of 
the veteran to include PFTs, chest x-rays, and a May 2004 
high resolution CT scan.  Both examiners agree that the 
veteran was exposed to asbestos in service and after service 
and that he does not have a lung disorder.  As the May 2004 
examiner explained, the earlier private opinions failed to 
take all factors into consideration.  In particular, this 
examiner noted that chest x-rays have been deemed inaccurate 
as the sole diagnostic tool and it is accepted that high 
resolution CT scans are more sensitive and specific than 
chest x-rays for evaluation of asbestosis.  While the B-
reading of the June 2000 x-ray was suggestive of asbestosis, 
the high resolution CT scan done four months later and not 
included in either private physician's report, clearly showed 
no evidence of interstitial lung disease and no evidence of 
the suggested pleural changes that were implicated on the 
June 2000 chest x-ray.  Although the veteran had PFTs which 
reflected mild restriction; a more recent May 2004 spirogram 
was normal.  The veteran had no physical examination findings 
to suggest asbestosis or a chronic lung disorder.  In 
conclusion, the Board agrees with the May 2004 VA examiner 
that, while the veteran may meet a "civil action" 
definition of asbestosis, he does not meet a "medical" 
definition of asbestosis.   

The only remaining evidence the appellant has submitted that 
supports his claim are his own statements, along with others 
made by his representative.  They, as laypersons, with no 
apparent medical expertise or training, are not competent to 
comment on the presence, or etiology, of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, their 
statements do not establish the required evidence needed, 
that is, a confirmed diagnosis of asbestosis or a lung 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board considered the benefit of the doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim; the doctrine is inapplicable.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2002); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a lung disorder characterized as 
asbestosis is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


